Belcher, C. C.
The plaintiff and defendant owned adjacent lots of land in the city of Monterey, and the plaintiff brought this action to recover possession of a strip about eight and seven tenths feet wide along her northern line. The defendant asserted title to the disputed strip under the statute of limitations and by estoppel. The court found against the defendant upon all the issues presented, and rendered judgment for the plaintiff. The appeal is from the judgment and an order denying a new trial.
It is contended for appellant that the findings were not justified by the evidence, and that the judgment should be reversed for that reason. This contention is based upon the theory that it appears from the evidence that nearly or quite thirty years ago a fence was erected along the line now claimed by appellant, to mark the boundary line between the lots; that this fence was recognized and acquiesced in by the owners of the lots for many years longer than was necessary, under the statute of limitations, to bar a right of entry; and that during *188all of those years the grantors of appellant held and claimed the disputed strip adversely to the grantors of respondent, and thus acquired a title thereto.
We cannot concur in this view of the case. The record clearly shows that there was a substantial conflict in the evidence as to where the old fence was located, and as to whether the appellant’s grantors ever held any of the disputed ground adversely to respondent’s grantors. •This being so, the well-settled rule in súch cases must control in this court.
No other points are made, and we therefore advise that the judgment and order be affirmed.
Foote, C., and Hayne, C., concurred.
The Court.
For the reasons stated in the foregoing opinion, the judgment and order are affirmed.
Hearing in Bank denied.